D Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 05/14/2020 are acceptable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, in a system for welding a first thermoplastic component to a second thermoplastic component along an interface to create a composite structure, the prior art does not teach or make obvious the concept of a manipulator mechanically coupled with the plate and moving the plate along the interface from between the portion of the first and second faying surfaces, which then cool and bond together, to between a series of subsequent portions of the first and second faying surfaces in the manner claimed by the applicant.
Regarding claim 19, in a method for welding a first thermoplastic component to a second thermoplastic component along an interface to create a composite structure, the prior art does not teach or make obvious the concept of moving the plate with a manipulator mechanically coupled with the plate along the interface from between the portion of the first and second faying surfaces, which then cool and bond together, to between a series of subsequent portions of the first and second faying surfaces in the manner claimed by the applicant.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237.  The examiner can normally be reached on M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/Primary Examiner, Art Unit 1745